Exhibit 10.1

EXECUTION

 

 

 

COMMON UNIT PURCHASE AGREEMENT

by and among

INERGY MIDSTREAM, L.P.

and

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

Section 1.1

  Definitions      1    ARTICLE II    AGREEMENT TO SELL AND PURCHASE   

Section 2.1

  Sale and Purchase      5   

Section 2.2

  Closing      6   

Section 2.3

  Mutual Conditions      6   

Section 2.4

  Each Purchaser’s Conditions      7   

Section 2.5

  Partnership’s Conditions      7   

Section 2.6

  Deliveries by the Partnership      8   

Section 2.7

  Purchaser Deliveries      9   

Section 2.8

  Independent Nature of Purchasers’ Obligations and Rights      9    ARTICLE III
   REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP   

Section 3.1

  Existence      10   

Section 3.2

  Purchased Units; Capitalization      10   

Section 3.3

  Material Subsidiaries      11   

Section 3.4

  No Conflict      11   

Section 3.5

  Authority      11   

Section 3.6

  Approvals      12   

Section 3.7

  Compliance with Laws      12   

Section 3.8

  Due Authorization      12   

Section 3.9

  Valid Issuance; No Options or Preemptive Rights of Common Units      12   

Section 3.10

  No Registration Rights      13   

Section 3.11

  Periodic Reports      13   

Section 3.12

  Internal Accounting Controls      13   

Section 3.13

  Litigation      14   

Section 3.14

  No Material Adverse Change      14   

Section 3.15

  Confidential Information      14   

Section 3.16

  Certain Fees      14   

Section 3.17

  No Side Agreements      15   

Section 3.18

  No Registration Required      15   

Section 3.19

  No Integration      15   

Section 3.20

  MLP Status      15   

Section 3.21

  Investment Company Status      15   

Section 3.22

  Shell Company Status      15   

Section 3.23

  Form S-3 Eligibility      15   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS   

Section 4.1

  Existence      16   

Section 4.2

  Authorization, Enforceability      16   

Section 4.3

  No Breach      16   

Section 4.4

  Certain Fees      16   

Section 4.5

  No Side Agreements      16   

Section 4.6

  Investment      17   

Section 4.7

  Nature of Purchaser      17   

Section 4.8

  Restricted Securities      17   

Section 4.9

  Short Selling      18   

Section 4.10

  Legend; Restrictive Notation      18    ARTICLE V    COVENANTS   

Section 5.1

  Taking of Necessary Action      18   

Section 5.2

  Other Actions      18   

Section 5.3

  Payment and Expenses      18   

Section 5.4

  Short Selling Acknowledgement and Agreement      19   

Section 5.5

  Use of Proceeds      19   

Section 5.6

  Non-Disclosure; Interim Public Filings      19   

Section 5.7

  Purchaser Lock-Up      19   

Section 5.8

  Subsequent Offerings      20    ARTICLE VI    INDEMNIFICATION   

Section 6.1

  Indemnification by the Partnership      20   

Section 6.2

  Indemnification by Purchasers      20   

Section 6.3

  Indemnification Procedure      21    ARTICLE VII    MISCELLANEOUS   

Section 7.1

  Certain Special Allocations of Book and Taxable Income      22   

Section 7.2

  Interpretation and Survival of Provisions      22   

Section 7.3

  Survival of Provisions      22   

Section 7.4

  No Waiver; Modifications in Writing      23   

Section 7.5

  Binding Effect; Assignment      23   

Section 7.6

  Confidentiality      24   

Section 7.7

  Communications      24   

Section 7.8

  Removal of Legend      25   

 

ii



--------------------------------------------------------------------------------

Section 7.9

  Entire Agreement      25   

Section 7.10

  Governing Law      26   

Section 7.11

  Execution in Counterparts      26   

Section 7.12

  Termination      26   

Section 7.13

  Recapitalization, Exchanges, Etc. Affecting the Common Units      27   

Schedule A — List of Purchasers and Commitment Amounts

Schedule B — Notice and Contact Information

Schedule C —Material Subsidiaries

Exhibit A — Form of Registration Rights Agreement

Exhibit B — Form of Opinion of Vinson & Elkins L.L.P.

 

iii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of November 3, 2012 (this
“Agreement”), is by and among INERGY MIDSTREAM, L.P., a Delaware limited
partnership (the “Partnership”), and each of the purchasers listed on Schedule A
hereof (each a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, certain common units
representing limited partnership interests of the Partnership (the “Common
Units”) in accordance with the provisions of this Agreement; and

WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“8-K Filing” has the meaning set forth in Section 5.6.

“Acquisition” means the acquisition by the Partnership from Rangeland Equity
Holdings, LLC of 100% of the issued and outstanding membership interest in
Rangeland Energy, LLC pursuant to the Acquisition Agreement.

“Acquisition Agreement” means the Securities Purchase Agreement by and between
the Partnership and Rangeland Equity Holdings, LLC, dated on or about the date
hereof, in substantially the form provided the Lead Purchaser.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.



--------------------------------------------------------------------------------

“Bridge Facility” has the meaning specified in Section 2.3(b).

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. are authorized or obligated
to close.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Fee” means a fee equal to 0.5% of each Purchaser’s Purchase Price to
be paid in cash to each Purchaser within two Business Days of the termination of
this Agreement pursuant to Section 7.12(c).

“Common Unit Price” means $21.00, as adjusted in accordance with Section 2.1(b)
and Section 7.13, as applicable.

“Common Units” has the meaning specified in the recitals.

“Debt” has the meaning specified in Section 2.3(b).

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Equity Plans” means the Inergy Midstream, L.P. Long Term Incentive Plan and the
Inergy Midstream, L.P. Long Term Incentive Plan Restricted Unit Award Agreement.

“Escrow Agent” means the escrow agent appointed under the Escrow Agreement.

“Escrow Agreement” means the escrow agreement to be entered into no less than
ten (10) days prior to the Closing Date (or such other period of time reasonably
acceptable to the Purchasers) among the Partnership, the Purchasers and an
escrow agent, which shall contain reasonable and customary terms to be approved
by the Partnership and the Purchasers.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“General Partner” means NRGM GP, LLC, a Delaware limited liability company.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective Properties.

 

2



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning specified in Section 6.3.

“Indemnifying Party” has the meaning specified in Section 6.3.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lead Purchaser” means Kayne Anderson Capital Advisors, L.P.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“Lock-Up Date” means 90 days from the Closing Date.

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), business, assets or results of operations of the
Partnership Entities, taken as a whole, (ii) the limited partners of the
Partnership resulting from any event which subjects them to any material
liability or disability, and (iii) the ability of the Partnership Entities to
perform their obligations under the Operative Documents; provided, however, that
a Material Adverse Effect shall not include any material and adverse effect on
the foregoing to the extent such material and adverse effect results from,
arises out of, or relates to (x) a general deterioration in the economy or
changes in the general state of the industries in which the Partnership
operates, except to the extent that the Partnership, taken as a whole, is
adversely affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed upon the
Partnership and its Subsidiaries or their respective businesses or any change in
applicable Law, or the interpretation thereof.

“Material Subsidiaries” has the meaning set forth on Schedule C

“NRGY Purchase Agreement” means any Common Unit Purchase Agreement that may be
entered into by the Partnership and Inergy, L.P. and relating to the issuance
and sale of Common Units to Inergy, L.P. in connection with the failure of one
of more Purchasers to pay their respective Purchase Price under this Agreement,
which issuance and sale of Common Units to Inergy, L.P. (a) shall not result in
proceeds in excess of the aggregate amount of Purchase Price such Purchaser(s)
fail to fund under this Agreement, (b) shall be on terms substantially similar
to the terms in this Agreement and (c) shall have a purchase price of no less
than $21.00 per Common Unit.

 

3



--------------------------------------------------------------------------------

“NYSE” means The New York Stock Exchange, Inc.

“Operative Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Escrow Agreement, and any amendments, supplements,
continuations or modifications thereto.

“Outstanding” has the meaning set forth in the Partnership Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated December 21, 2011, including any
amendments, supplements, continuations or modifications thereto.

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Entities” and each a “Partnership Entity” means the General
Partner, the Partnership, and each of the Partnership’s Material Subsidiaries.

“Partnership Related Parties” has the meaning specified in Section 6.2.

“Partnership SEC Documents” has the meaning specified in Section 3.11.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Per Unit Capital Amount” has the meaning set forth in the Partnership
Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units equal to the aggregate Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” set forth on Schedule
A hereto divided by the Common Unit Price.

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A hereto.

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Rate Cap” has the meaning specified in Section 2.3(b).

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

 

4



--------------------------------------------------------------------------------

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act. For the avoidance of doubt, Subsidiaries
to be acquired by the Partnership pursuant to the Acquisition Agreement shall
not be deemed to be Subsidiaries of the Partnership for purposes of this
Agreement.

“Unrealized Gain” has the meaning set forth in the Partnership Agreement.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1 Sale and Purchase.

(a) Subject to the terms and conditions hereof, the Partnership hereby agrees to
issue and sell to each Purchaser and each Purchaser hereby agrees, severally and
not jointly, to purchase from the Partnership, its respective Purchased Units,
and each Purchaser agrees, severally and not jointly, to pay the Partnership the
Common Unit Price for each Purchased Unit as set forth in paragraph (b) below.

(b) If the Closing Date is after the record date for the distribution to the
Partnership’s holders of Common Units with respect to the quarter ending
December 31, 2012, the Purchasers shall not be entitled to receive such
distribution, but the Common Unit Price shall be reduced by an amount equal to
such per unit distribution and the number of Common Units to be issued to each
Purchaser shall be adjusted accordingly and Schedule A shall be updated.

(c) Each Purchaser shall deposit its Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” on Schedule A hereto
by wire transfer of immediately available funds into an escrow account
established under the Escrow Agreement no later than two Business Days prior to
the Closing Date. On the Closing Date, upon receipt of satisfactory evidence
that the conditions set forth in Article II have been satisfied or waived,
pursuant to Section 2.2, the Lead Purchaser shall deliver notice to the Escrow
Agent to promptly and timely release the funds escrowed under the Escrow
Agreement to the Partnership.

 

5



--------------------------------------------------------------------------------

Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”), which shall include the release of the funds escrowed under the
Escrow Agreement by each Purchaser pursuant to the terms of the Escrow
Agreement, shall take place at the offices of Vinson & Elkins L.L.P., First City
Tower, 1001 Fannin Street, Suite 2500, Houston TX 77002-6760 or such other
location as mutually agreed by the parties, and upon the first Business Day on
which the satisfaction or waiver of the conditions set forth in Sections 2.3,
2.4 and 2.5 has occurred (other than those conditions that are by their terms to
be satisfied at the Closing) (the date of such closing, the “Closing Date”).

Section 2.3 Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(a) No Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby or makes the
transactions contemplated hereby illegal.

(b) The Partnership shall have received (1) aggregate gross equity proceeds of
at least $150 million pursuant to this Agreement or the NRGY Purchase Agreement;
and (2) at least $300 million in cash from the issuance or incurrence of
(A) borrowings under its credit facility, (B) borrowings under a bridge facility
(the “Bridge Facility”) on terms set forth in the Summary of Terms and
Conditions set forth on Annex A of the Commitment Letter among the Partnership,
Citigroup Global Markets Inc. and J.P. Morgan Securities LLC as provided to
certain of the Purchasers or substitute debt financing on terms and conditions
that are not in the aggregate materially less favorable to the Partnership
and/or (C) senior unsecured notes, senior subordinated notes and/or other debt
securities, provided, however, that the weighted average total effective yield
for the aggregate of all debt securities in clause (2) shall be no more than
8.0% (the “Rate Cap”) as of the Closing Date; and, further provided, that in the
event of a Securities Demand (as defined in the Bridge Facility Fee Letter) the
Rate Cap shall not apply and the requirement in this clause (2) shall be
satisfied by the receipt by the Partnership of at least $300 million in cash
proceeds comprised of (A) at least $50 million of borrowings under the
Partnership’s credit facility and (B) borrowings pursuant to a Securities
Demand. Such requirement in clause (2) above shall be reduced on a dollar for
dollar basis by any equity raised pursuant to this Agreement or the NGRY
Purchase Agreement in excess of $150 million. All the debt in (2) above shall be
referred to herein as the “Debt.”

(c) The Partnership shall telephonically confirm to the Lead Purchaser that it
is ready to close the Acquisition subject only to the Closing of the issuance
and sale of the Common Units under this Agreement and/or the NRGY Purchase
Agreement and the closing of the Debt.

 

6



--------------------------------------------------------------------------------

Section 2.4 Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Units, in whole or in part, to the
extent permitted by applicable Law):

(a) the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;

(b) (i) the representations and warranties of the Partnership (A) set forth in
Sections 3.1, 3.2 and 3.5 and (B) contained in this Agreement that are qualified
by materiality or a Material Adverse Effect shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
the Partnership shall be true and correct in all material respects when made and
as of the Closing Date, in each case as though made at and as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only);

(c) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units;

(d) no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;

(e) the Partnership shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Partnership’s closing deliveries described in
Section 2.6;

(f) since September 30, 2012, no Partnership Material Adverse Effect shall have
occurred and be continuing; and

(g) the execution and delivery by the Partnership of the Registration Rights
Agreement.

Section 2.5 Partnership’s Conditions. The obligation of the Partnership to
consummate the issuance and sale of the Purchased Units to each Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

(a) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of such
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of such Purchaser made as of a specific date
shall be required to be true and correct as of such date only);

 

7



--------------------------------------------------------------------------------

(b) such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;

(c) such Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing such Purchaser’s closing deliveries described in
Section 2.7; and

(d) the funds escrowed pursuant to the Escrow Agreement shall have been released
to the Partnership.

Section 2.6 Deliveries by the Partnership. At the Closing, subject to the terms
and conditions hereof, the Partnership will deliver, or cause to be delivered,
to each Purchaser (or, at such Purchaser’s discretion, to an assignee pursuant
to Section 7.5(b)):

(a) at the option of each Purchaser (which such option is exercisable by notice
to the Partnership at least five (5) days prior to the Closing Date), evidence
of issuance of a certificate evidencing the Purchased Units or the Purchased
Units credited to book-entry accounts maintained by the transfer agent, bearing
the legend or restrictive notation set forth in Section 4.10, and meeting the
requirements of the Partnership Agreement, free and clear of any Liens, other
than transfer restrictions under the Partnership Agreement and applicable
federal and state securities laws;

(b) a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the General Partner and the Partnership
is in good standing;

(c) a cross receipt executed by the Partnership and delivered to such Purchaser
certifying that it has received the Purchase Price from such Purchaser as of the
Closing Date;

(d) an opinion addressed to the Purchasers from Vinson & Elkins L.L.P., legal
counsel to the Partnership, dated as of the Closing, in the form and substance
attached hereto as Exhibit B;

(e) a certificate, dated the Closing Date and signed by the Chief Executive
Officer and the Chief Financial Officer of the General Partner, on behalf of the
Partnership, in their capacities as such, stating that:

(i) the Partnership has performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by the Partnership on or prior to the Closing Date; and

(ii) the representations and warranties of the Partnership (A) set forth in
Section 3.1, Section 3.2 and Section 3.5 and (B) contained in this Agreement
that are qualified by materiality or Material Adverse Effect are true and
correct as of the Closing Date and all other representations and warranties of
the Partnership are true and correct in all material respects as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only); and

 

8



--------------------------------------------------------------------------------

(f) a certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (1) the Certificate of
Limited Partnership of the Partnership, as amended, and the Partnership
Agreement, (2) board resolutions authorizing the execution and delivery of the
Operative Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Purchased Units and (3) its incumbent
officers authorized to execute the Operative Documents, setting forth the name
and title and bearing the signatures of such officers.

Section 2.7 Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, or in
the case of Section 2.7(a), the Lead Purchaser shall cause to be delivered on
behalf of the Purchasers, to the Partnership:

(a) notice to the Escrow Agent instructing the Escrow Agent to release the funds
escrowed pursuant to the Escrow Agreement in respect of such Purchaser to the
Partnership;

(b) a certificate from such Purchaser, dated the Closing Date and signed by an
appropriate officer of such Purchaser, in his or her capacity as such, stating
that:

(i) such Purchaser has performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
it on or prior to the Closing Date; and

(ii) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality are true and correct as of the
Closing Date and all other representations and warranties of such Purchaser
contained in this Agreement are true and correct in all material respects as of
the Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only).

Section 2.8 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser.

 

9



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to each Purchaser as follows:

Section 3.1 Existence. Each of the Partnership Entities has been duly
incorporated or formed, as the case may be, and is validly existing as a limited
liability company, limited partnership or corporation, as the case may be, in
good standing under the Laws of its jurisdiction of incorporation or formation,
as the case may be, and has the full limited liability company, limited
partnership or corporate, as the case may be, power and authority to own, lease
or hold its Properties and assets and to conduct the businesses in which it is
engaged, and is duly registered or qualified as a foreign limited liability
company, limited partnership or corporation, as the case may be, for the
transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure to so register or qualify would not
reasonably be expected to have a Material Adverse Effect.

Section 3.2 Purchased Units; Capitalization.

(a) On the Closing Date, the Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Partnership Agreement.

(b) The General Partner is the sole general partner of the Partnership and owns
a non-economic general partner interest in the Partnership; such non-economic
general partner interest has been duly authorized and validly issued in
accordance with the Partnership Agreement; and the General Partner owns such
non-economic general partner interest free and clear of any Liens.

(c) As of the date hereof, the issued and outstanding limited partner interests
of the Partnership consist of 75,141,930 Common Units. All outstanding Common
Units and the limited partner interests represented thereby have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(d) The Common Units are listed on the NYSE, and the Partnership has not
received any notice of delisting.

 

10



--------------------------------------------------------------------------------

Section 3.3 Material Subsidiaries. The Partnership owns, directly or indirectly,
100% of the equity interests of the Material Subsidiaries; such equity interests
have been duly authorized and validly issued in accordance with the
organizational documents of each Material Subsidiary, and are fully paid (to the
extent required under such organizational documents) and nonassessable (except
as such nonassessability may be affected by the applicable statutes of the
jurisdiction of formation of the applicable Material Subsidiary); and the
Partnership owns such equity interests free and clear of all Liens except for
Liens pursuant to credit agreements and related security agreements disclosed or
referred to in the Partnership SEC Documents.

Section 3.4 No Conflict. None of (i) the offering, issuance and sale by the
Partnership of the Purchased Units and the application of the proceeds
therefrom, (ii) the execution, delivery and performance of the Operative
Documents, the NRGY Purchase Agreement, or the Acquisition Agreement by the
Partnership, or (iii) the consummation of the transactions contemplated hereby
or thereby (1) constitutes or will constitute a violation of the Partnership
Agreement, the Limited Liability Company Agreement of the General Partner or the
other organizational documents of any of the Partnership, the General Partner or
the Material Subsidiaries, (2) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which any of
the Partnership, the General Partner or the Material Subsidiaries is a party or
by which any of them or any of their respective properties may be bound,
(3) violates or will violate any statute, Law or regulation or any order,
judgment, decree or injunction of any court or Governmental Authority or body
having jurisdiction over of the Partnership, the General Partner or the Material
Subsidiaries or any of their properties in a proceeding to which any of them or
their property is or was a party, or (4) results or will result in the creation
or imposition of any Lien upon any property or assets of any of the Partnership,
the General Partner or the Material Subsidiaries, which conflicts, breaches,
violations, defaults or liens, in the case of clauses (2), (3) or (4), would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.5 Authority. On the Closing Date, the Partnership will have all
requisite power and authority to issue, sell and deliver the Purchased Units, in
accordance with and upon the terms and conditions set forth in this Agreement
and the Partnership Agreement. On the Closing Date, all partnership or limited
liability company action, as the case may be, required to be taken by the
General Partner and the Partnership for the authorization, issuance, sale and
delivery of the Purchased Units, the execution and delivery of the Operative
Documents and the consummation of the transactions contemplated hereby and
thereby shall have been validly taken. No approval from the holders of
outstanding Common Units is required under the Partnership Agreement or the
rules of the NYSE in connection with the Partnership’s issuance and sale of the
Purchased Units to the Purchasers or the Special Units pursuant to the
Acquisition Agreement.

 

11



--------------------------------------------------------------------------------

Section 3.6 Approvals. Except as required by the Commission in connection with
the Partnership’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by the Partnership of any of the
Operative Documents, the NRGY Purchase Agreement, or the Acquisition Agreement
or the Partnership’s issuance and sale of the Purchased Units, except (i) as may
be required under the state securities or “Blue Sky” Laws, or (ii) where the
failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect

Section 3.7 Compliance with Laws. Neither the Partnership nor any of its
Subsidiaries is in violation of any Law applicable to the Partnership or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Material Adverse Effect. The Partnership and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, have a Material Adverse Effect, and neither
the Partnership nor any such Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.8 Due Authorization. Each of the Operative Documents has been duly and
validly authorized and has been or, with respect to the Operative Documents to
be delivered at the Closing Date, will be, validly executed and delivered by the
Partnership or the General Partner, as the case may be, and constitutes, or will
constitute, the legal, valid and binding obligations of the Partnership or the
General Partner, as the case may be, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and by general principles of equity.

Section 3.9 Valid Issuance; No Options or Preemptive Rights of Common Units. The
Purchased Units to be issued and sold by the Partnership to each Purchaser
hereunder have been duly authorized in accordance with the Partnership Agreement
and, when issued and delivered against payment therefor pursuant to this
Agreement, will be validly issued in accordance with the Partnership Agreement,
fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). The
holders of outstanding Common Units are not entitled to statutory, preemptive or
other similar

 

12



--------------------------------------------------------------------------------

contractual rights to subscribe for Common Units; and, except for the Units to
be issued pursuant to this Agreement and the NRGY Purchase Agreement, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, partnership securities or ownership interests in the Partnership are
outstanding.

Section 3.10 No Registration Rights. Except as contemplated by this Agreement,
the Partnership Agreement, the Acquisition Agreement, the Registration Rights
Agreement and the NRGY Purchase Agreement, there are no contracts, agreements or
understandings between the Partnership and any Person granting such Person the
right to require the Partnership to file a registration statement under the
Securities Act with respect to any securities of the Partnership or to require
the Partnership to include such securities in any securities registered or to be
registered pursuant to any registration statement filed by or required to be
filed by the Partnership under the Securities Act.

Section 3.11 Periodic Reports. The Partnership’s forms, registration statements,
reports, schedules and statements required to be filed by it under the Exchange
Act or the Securities Act (all such documents filed prior to the date hereof,
collectively the “Partnership SEC Documents”) have been filed with the
Commission on a timely basis. The Partnership SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequent Partnership SEC Document) (a) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (b) complied as
to form in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be, (c) complied in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (d) were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission), and
(e) fairly present (subject in the case of unaudited statements to normal and
recurring audit adjustments) in all material respects the consolidated financial
position of the Partnership and its consolidated subsidiaries as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended. KPMG LLP is an independent registered public accounting firm
with respect to the Partnership and the General Partner and has not resigned or
been dismissed as independent registered public accountants of the Partnership
as a result of or in connection with any disagreement with the Partnership on
any matter of accounting principles or practices, financial statement disclosure
or auditing scope or procedures.

Section 3.12 Internal Accounting Controls. The Partnership and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with

 

13



--------------------------------------------------------------------------------

management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Partnership is not aware of any failures of such internal
accounting controls.

Section 3.13 Litigation. There are no legal or governmental proceedings pending
to which any Partnership Entity is a party or to which any Property or asset of
any Partnership Entity is subject that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or which challenges
the validity of any of the Operative Documents or the right of any Partnership
Entity to enter into any of the Operative Documents or to consummate the
transactions contemplated hereby and thereby and, to the knowledge of the
Partnership, no such proceedings are threatened by Governmental Authorities or
others.

Section 3.14 No Material Adverse Change. Since September 30, 2012, there has not
occurred any material adverse change in the condition (financial or other),
results of operations, securityholders’ equity, Properties, or business of the
Partnership Entities, taken as a whole, that is reasonably likely, with the
passage of time, to result in any material adverse change in the condition
(financial or other), results of operations, securityholders’ equity,
Properties, or business of the Partnership Entities, taken as a whole.

Section 3.15 Confidential Information. None of the officers or directors of the
Partnership has disclosed any material non-public information to any prospective
Purchaser other than those that have entered into a confidentiality agreement.

Section 3.16 Certain Fees. No fees or commissions are or will be payable by the
Partnership to brokers, finders, or investment bankers with respect to the sale
of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. The Partnership agrees that it will indemnify
and hold harmless the Purchaser from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Partnership in connection with the sale of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

 

14



--------------------------------------------------------------------------------

Section 3.17 No Side Agreements. There are no agreements by, among or between
the Partnership or any of its Affiliates, on the one hand, and any Purchaser or
any of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

Section 3.18 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Section 4.6 and
Section 4.7, the issuance and sale of the Purchased Units pursuant to this
Agreement is exempt from registration requirements of the Securities Act, and
neither the Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

Section 3.19 No Integration. Neither the Partnership nor any of its Affiliates
have, directly or indirectly through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act of 1933, as amended) that is or will be
integrated with the sale of the Purchased Units in a manner that would require
registration under the Securities Act.

Section 3.20 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under 7704(d) of the
Internal Revenue Code of 1986, as amended.

Section 3.21 Investment Company Status. The Partnership is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.22 Shell Company Status. The Partnership is not an issuer identified
in, or subject to, Rule 144(i).

Section 3.23 Form S-3 Eligibility. The Partnership expects to be eligible to use
Form S-3 on and after January 1, 2013.

 

15



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:

Section 4.1 Existence. Such Purchaser is duly organized and validly existing and
in good standing under the Laws of its jurisdiction of organization, with all
requisite power and authority to own, lease, use and operate its Properties and
to conduct its business as currently conducted.

Section 4.2 Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of this
Agreement and the Registration Rights Agreement has been duly authorized by all
necessary action on the part of such Purchaser; and this Agreement and the
Registration Rights Agreement constitute the legal, valid and binding
obligations of such Purchaser, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.

Section 4.3 No Breach. The execution, delivery and performance of this Agreement
and the Registration Rights Agreement by such Purchaser and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the organizational documents of such
Purchaser, or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Purchaser or the
property or assets of such Purchaser, except in the cases of clauses (a) and
(c), for such conflicts, breaches, violations or defaults as would not prevent
the consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement.

Section 4.4 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 4.5 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

 

16



--------------------------------------------------------------------------------

Section 4.6 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Units or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States or any state, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Purchased Units under a registration statement
under the Securities Act and applicable state securities laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, the
Purchaser understands and agrees (a) that it may do so only in compliance with
the Securities Act and applicable state securities law, as then in effect,
including a sale contemplated by any registration statement pursuant to which
such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities.

Section 4.7 Nature of Purchaser. Such Purchaser represents and warrants to the
Partnership that, (a) it is an “accredited investor” within the meaning of Rule
501 of Regulation D promulgated by the Commission pursuant to the Securities Act
and (b) by reason of its business and financial experience it has such
knowledge, sophistication and experience in making similar investments and in
business and financial matters generally so as to be capable of evaluating the
merits and risks of the prospective investment in the Purchased Units, is able
to bear the economic risk of such investment and, at the present time, would be
able to afford a complete loss of such investment.

Section 4.8 Restricted Securities. Such Purchaser understands that the Purchased
Units are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Partnership in a transaction
not involving a public offering and that under such Laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, such
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.

 

17



--------------------------------------------------------------------------------

Section 4.9 Short Selling. Such Purchaser has not engaged in any Short Sales
involving Common Units owned by it between the time it first began discussions
with the Partnership about the transaction contemplated by this Agreement and
the date of execution of this Agreement.

Section 4.10 Legend; Restrictive Notation. Such Purchaser understands that the
certificates evidencing the Purchased Units or the book-entry account maintained
by the transfer agent evidencing ownership of the Purchased Units, as
applicable, will bear the legend or restrictive notation required by the
Partnership Agreement as well as the following legend or restrictive notation:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”). These securities may not be sold or offered for
sale except pursuant to an effective registration statement under the Securities
Act or pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Partnership and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Units.
Without limiting the foregoing, each of the Partnership and each Purchaser shall
use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of the other parties, as the case may be, advisable for the consummation
of the transactions contemplated by the Operative Documents.

Section 5.2 Other Actions. The Partnership shall file prior to the Closing Date
a supplemental listing application with the NYSE to list the Purchased Units.

Section 5.3 Payment and Expenses. The Partnership hereby agrees to reimburse the
Purchasers, upon demand, for up to an aggregate amount of $50,000 in reasonable
fees and expenses of Baker Botts L.L.P. incurred in connection with (i) the
negotiation and execution of the Operative Documents, (ii) the issue, sale and
delivery of the Purchased Units, (iii) review of the Acquisition Agreement and
the other

 

18



--------------------------------------------------------------------------------

financings related thereto and (iv) any listing of the Purchased Units for
quotation on the NYSE. Any legal fees of Baker Botts L.L.P. in excess of $50,000
shall be paid pro rata by all the Purchasers in proportion to the aggregate
number of Purchased Units purchased by each.

Section 5.4 Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
Short Sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not engage in any
Short Sales that result in the disposition of the Common Units acquired
hereunder by such Purchaser until such time as the Registration Statement (as
defined in the Registration Rights Agreement) is declared or deemed effective by
the Commission or such Common Units are no longer subject to any restrictions on
resale.

Section 5.5 Use of Proceeds. The Partnership shall use all of the collective
proceeds from the sale of the Purchased Units to partially fund the Acquisition.
If the transactions contemplated by the Acquisition Agreement are not closed
immediately following the Closing or within one Business Day thereafter, the
Partnership shall return the Purchase Price paid to the Partnership to the
applicable Purchasers within two Business Days of receipt thereof and the
transfer agent shall thereafter cancel the Purchased Units. The Acquisition
Agreement shall be closed on substantially the terms set forth in the agreement
provided to and reviewed by the Purchasers with only such modifications or
waivers as the General Partner determines do not materially adversely affect the
Purchasers (including in their capacity as unitholders following the Closing,
but expressly without any waiver of the condition that the representation
contained in Section 3.7 (Absence of Changes) of the Acquisition Agreement be
true and correct on and as of the Closing Date.

Section 5.6 Non-Disclosure; Interim Public Filings. On or before the fourth
Business Day following the date hereof, the Partnership shall file a Current
Report on Form 8-K with the Commission (the “8-K Filing”) describing the terms
of the transactions contemplated by this Agreement and the Acquisition Agreement
and including as exhibits to such 8-K Filing, the Operative Documents and the
Acquisition Agreement, in the form required by the Exchange Act.

Section 5.7 Purchaser Lock-Up. Without the prior written consent of the
Partnership, each Purchaser agrees that from and after the Closing until the
Lock-Up Date, neither such Purchaser nor any of its Affiliates will offer, sell,
pledge or otherwise transfer or dispose of any of its Purchased Units or enter
into any transaction or device designed to do the same; provided, however, that
each Purchaser may transfer its Purchased Units to an Affiliate of such
Purchaser or to any other Purchaser or an Affiliate of such other Purchaser
provided that such Affiliate agrees to the restrictions in this Section 5.7.

 

19



--------------------------------------------------------------------------------

Section 5.8 Subsequent Offerings. Without the written consent of the holders of
a majority of the Purchased Units, taken as a whole, from and after the date of
this Agreement until the Lock-Up Date, the Partnership shall not grant, issue or
sell any Common Units, or take any other action that may result in the issuance
of any of the foregoing; provided, however, that no such consent shall be
required in respect of (i) the issuance of awards pursuant to either Equity
Plan, the issuance of Common Units upon the exercise of options to purchase
Common Units granted pursuant to an Equity Plan or the issuance of Common Units
upon the vesting of “phantom units” granted pursuant to an Equity Plan, or
(ii) the issuance to the General Partner of Common Units pursuant to the NRGY
Purchase Agreement.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification.

Section 6.2 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be

 

20



--------------------------------------------------------------------------------

incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Partnership
Related Party shall be entitled to recover special, consequential or punitive
damages.

Section 6.3 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (B) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of,

 

21



--------------------------------------------------------------------------------

and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The remedies provided for in this Section 6 are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Certain Special Allocations of Book and Taxable Income. To the
extent that the Common Unit Price differs from the Per Unit Capital Amount as of
the Closing Date for a then Outstanding Common Unit after taking into account
the issuance of the Purchased Units, the General Partner intends to specially
allocate Partnership items of book and taxable income, gain, loss or deduction
to the Purchasers so that the Per Unit Capital Amount with respect to their
Purchased Units are equal to the Per Unit Capital Amounts with respect to other
Common Units (and thus to assure fungibility of all Common Units). Such special
allocations will occur upon the earlier to occur of any taxable period of the
Partnership ending upon, or after, (a) an event described in Section 5.5(d) of
the Partnership Agreement or a sale of all or substantially all of the assets of
the Partnership occurring after the date of the issuance of the Purchased Units,
or (b) the transfer of the Purchased Units to a Person that is not an Affiliate
of the Purchaser, in which case, such allocation shall be made only with respect
to the Purchased Units so transferred. To the maximum extent permissible, the
special allocations resulting from clause (a) will be made through allocations
of Unrealized Gain.

Section 7.2 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

Section 7.3 Survival of Provisions. The representations and warranties set forth
in Sections 3.1, 3.2, 3.5, 3.8, 3.9, 3.14, 3.15, 3.16, 3.17, 4.4, 4.5, 4.7, 4.8
and 4.10 hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall

 

22



--------------------------------------------------------------------------------

survive for a period of twelve (12) months following the Closing Date regardless
of any investigation made by or on behalf of the Partnership or any Purchaser.
The covenants made in this Agreement or any other Operative Document shall
survive the Closing of the transactions described herein and remain operative
and in full force and effect regardless of acceptance of any of the Purchased
Units and payment therefor. All indemnification obligations of the Partnership
and the Purchasers pursuant to this Agreement and the provisions of Article VI
shall remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the parties, regardless of any purported
general termination of this Agreement.

Section 7.4 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Amendments and Waivers. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination (provided; however, that the Escrow Agreement may
be amended pursuant to the amendment provisions thereof). Any amendment,
supplement or modification of or to any provision of this Agreement or any other
Operative Document, any waiver of any provision of this Agreement or any other
Operative Document, and any consent to any departure by the Partnership from the
terms of any provision of this Agreement or any other Operative Document shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on the Partnership in any case shall entitle
the Partnership to any other or further notice or demand in similar or other
circumstances.

Section 7.5 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership by delivery
of an agreement to be bound and a revised Schedule A. No portion of the rights
and obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Partnership
(which consent shall not be unreasonably withheld by the Partnership).

 

23



--------------------------------------------------------------------------------

Section 7.6 Confidentiality. Notwithstanding anything herein to the contrary, to
the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Partnership, such Purchaser shall
continue to be bound by such confidentiality agreement.

Section 7.7 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

 

  (a) If to any Purchaser:

To the respective address listed on Schedule B hereof

with a copy to:

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Attention: Laura L. Tyson

Facsimile: 512.322.8377

Email: laura.tyson@bakerbotts.com

 

  (b) If to Inergy Midstream, L.P.:

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Facsimile: (816) 531-4680

with a copy to:

Vinson & Elkins L.L.P.

First City Tower

1001 Fannin Street

Suite 2500

Houston TX 77002-6760

Attention: Gillian Hobson

Facsimile: 713.615-5794

Email: ghobson@velaw.com

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual

 

24



--------------------------------------------------------------------------------

receipt if sent by certified mail, return receipt requested, or regular mail, if
mailed; when receipt acknowledged, if sent via facsimile; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.

Section 7.8 Removal of Legend. In connection with a sale of the Purchased Units
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Partnership a broker representation
letter providing to the transfer agent and the Partnership any information the
Partnership deems necessary to determine that the sale of the Purchased Units is
made in compliance with Rule 144, including, as may be appropriate, a
certification that the Purchaser is not an Affiliate of the Partnership and
regarding the length of time the Purchased Units have been held. Upon receipt of
such representation letter, the Partnership shall promptly direct its transfer
agent to remove the notation of a restrictive legend in such Purchaser’s
certificates evidencing the Purchased Units or the book-entry account maintained
by the transfer agent, including the legend referred to in Section 4.10, and the
Partnership shall bear all costs associated therewith. After a registration
statement under the Securities Act permitting the public resale of the Purchased
Units has become effective or any Purchaser or its permitted assigns have held
the Purchased Units for one year, if the book-entry account of such Purchased
Units still bears the notation of the restrictive legend referred to in
Section 4.10, the Partnership agrees, upon request of the Purchaser or permitted
assignee, to take all steps necessary to promptly effect the removal of the
legend described in Section 4.10 from the Purchased Units, and the Partnership
shall bear all costs associated therewith, regardless of whether the request is
made in connection with a sale or otherwise, so long as such Purchaser or its
permitted assigns provide to the Partnership any information the Partnership
deems reasonably necessary to determine that the legend is no longer required
under the Securities Act or applicable state laws, including (if there is no
such registration statement) a certification that the holder is not an Affiliate
of the Partnership (and a covenant to inform the Partnership if it should
thereafter become an Affiliate and to consent to the notation of an appropriate
restriction) and regarding the length of time the Purchased Units have been
held.

Section 7.9 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Partnership or any of its Affiliates or any Purchaser or
any of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

 

25



--------------------------------------------------------------------------------

Section 7.10 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of New York.

Section 7.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 7.12 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the written consent of
Purchasers representing a majority of the aggregate Purchase Prices upon a
breach in any material respect by the Partnership of any covenant or agreement
set forth in this Agreement.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal;

(ii) upon the termination of the Acquisition Agreement; or

(iii) if the Closing shall not have occurred by January 31, 2013.

(c) In the event of the termination of this Agreement as provided in this
Section 7.12 (1) this Agreement shall forthwith become null and void, (2) within
two (2) Business Days following such termination, the Partnership shall pay the
Commitment Fee to each Purchaser in immediately available funds by wire
transfer, and (3) there shall be no liability on the part of any party hereto,
except as set forth in Section 5.3, Section 5.5 and Article VI of this Agreement
and except with respect to the requirement to comply with any confidentiality
agreement in favor of the Partnership; provided that nothing herein shall
relieve any party from any liability or obligation with respect to any willful
breach of this Agreement.

 

26



--------------------------------------------------------------------------------

Section 7.13 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement and prior to the Closing.

[Signature pages follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

INERGY MIDSTREAM, L.P. By:   NRGM GP, LLC,   its general partner By:  

/s/ John Sherman

  John Sherman   President and Chief Executive Officer

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON MLP INVESTMENT COMPANY By:  

KA Fund Advisors, LLC,

as Manager

By:  

/s/ James C. Baker

  James C. Baker   Managing Director

 

KAYNE ANDERSON ENERGY

DEVELOPMENT COMPANY

By:  

KA Fund Advisors, LLC,

as Manager

By:  

/s/ James C. Baker

  James C. Baker   Managing Director

 

KA FIRST RESERVE, LLC By:  

KA Fund Advisors, LLC,

as Manager

By:  

/s/ James C. Baker

  James C. Baker   Managing Director

 

KAYNE ANDERSON MIDSTREAM/ENERGY By:  

KA Fund Advisors, LLC,

as Manager

By:  

/s/ James C. Baker

  James C. Baker   Managing Director

 

 

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

NATIONWIDE MUTUAL INSURANCE COMPANY By:  

KA Fund Advisors, LLC,

as Manager

By:  

/s/ James C. Baker

  James C. Baker   Managing Director

 

 

 

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON MIDSTREAM

INSTITUTIONAL FUND, LP

By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel

 

KAYNE ANDERSON MLP FUND, LP By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel

 

KAYNE ANDERSON CAPITAL INCOME PARTNERS (QP), LP By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel

 

TEXAS MUTUAL INSURANCE COMPANY By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

CLEARBRIDGE ENERGY MLP OPPORTUNITY FUND INC. By:   ClearBridge Advisors, LLC, as
its Discretionary Investment Adviser By:  

/s/ Cynthia List

  Cynthia List   Chief Financial Officer

 

 

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

MTP ENERGY MASTER FUND LTD. By:   MTP Energy Management LLC, its Investment
Manager By:   Mangetar Financial LLC, its Sole Member By:  

/s/ Doug Litowitz

  Doug Litowitz   Counsel

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By:  

/s/ Mary R. Linehan

  Mary R. Linehan   Authorized Representative

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

NUVEEN ENERGY MLP TOTAL RETURN FUND By:  

 

Name:   Title:  

 

FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND By:  

 

Name:   Title:  

 

FAMCO MLP & ENERGY INCOME FUND By:  

 

Name:   Title:  

 

FAMCO MLP & ENERGY INFRASTRUCTURE FUND By:  

 

Name:   Title:  

 

TEACHERS’ RETIREMENT SYSTEM OF OKLAHOMA By:  

 

Name:   Title:  

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE ENERGY INFRASTRUCTURE CORPORATION By:  

/s/ Zachary A. Hamel

  Zachary A. Hamel   President

 

TORTOISE ENERGY CAPITAL CORPORATION By:  

/s/ Zachary A. Hamel

  Zachary A. Hamel   President

 

TORTOISE NORTH AMERICAN ENERGY CORPORATION By:  

/s/ Zachary A. Hamel

  Zachary A. Hamel   Senior Vice President

 

TORTOISE MLP FUND, INC. By:  

/s/ Zachary A. Hamel

  Zachary A. Hamel   President

 

TORTOISE PIPELINE & ENERGY FUND, INC. By:  

/s/ Zachary A. Hamel

  Zachary A. Hamel   President

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

SALIENT MLP & ENERGY INFRASTRUCTURE FUND, INC. By:   Salient Capital Advisors,
LLC By:  

/s/ Gregory A. Reid

  Gregory A. Reid   Managing Director

 

SALIENT MIDSTREAM & MLP FUND By:   Salient Capital Advisors, LLC By:  

/s/ Gregory A. Reid

  Gregory A. Reid   Managing Director

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

EAGLE INCOME APPRECIATION PARTNERS, LP By:   Eagle Income Appreciation GP, LLC,
its General Partner By:   Eagle Global Advisors, LLC, its Managing Member By:  

/s/ P. David Chiaro

  P. David Chiaro   Managing Director

 

EAGLE INCOME APPRECIATION II LP By:   Eagle Income Appreciation GP, LLC, its
General Partner By:   Eagle Global Advisors, LLC, its Managing Member By:  

/s/ P. David Chiaro

  P. David Chiaro   Managing Director

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule A – List of Purchasers and Commitment Amounts

 

Purchaser

   Common Units      Purchase Price  

Clearbridge Energy MLP Opportunity Fund Inc.

     190,476       $ 3,999,996   

Eagle Income Appreciation Partners, LP

     245,714       $ 5,159,994   

Eagle Income Appreciation II LP

     230,476       $ 4,839,999   

Nuveen Energy MLP Total Return Fund

     649,351       $ 13,636,371   

Fiduciary/Claymore MLP Opportunity Fund

     180,375       $ 3,787,875   

FAMCO MLP & Energy Income Fund

     162,338       $ 3,409,098   

FAMCO MLP & Energy Infrastructure Fund

     18,037       $ 378,777   

Teachers’ Retirement System of Oklahoma

     180,375       $ 3,787,875   

Kayne Anderson MLP Investment Company

     1,904,762       $ 40,000,002   

Kayne Anderson Energy Development Company

     238,095       $ 4,999,995   

KA First Reserve, LLC

     1,904,762       $ 40,000,002   

Kayne Anderson Midstream/Energy Fund, Inc.

     190,476       $ 3,999,996   

Nationwide Mutual Insurance Company

     952,381       $ 20,000,001   

Kayne Anderson Midstream Institutional Fund, LP

     238,095       $ 4,999,995   

Kayne Anderson MLP Fund, LP

     476,190       $ 9,999,990   

Kayne Anderson Capital Income Partners (QP), LP

     190,476       $ 3,999,996   

Texas Mutual Insurance Company

     71,429       $ 1,500,009   

MTP Energy Master Fund Ltd.

     833,333       $ 17,499,993   

Salient MLP & Energy Infrastructure Fund, Inc.

     198,333       $ 4,164,993   

Salient Midstream & MLP Fund

     277,857       $ 5,834,997   

The Northwestern Mutual Life Insurance Company

     190,476       $ 3,999,996   

Tortoise Energy Infrastructure Corporation

     547,619       $ 11,499,999   

Tortoise Energy Capital Corporation

     214,286       $ 4,500,006   

Tortoise North American Energy Corporation

     23,809       $ 499,989   

Tortoise MLP Fund, Inc.

     321,429       $ 6,750,009   

Tortoise Pipeline & Energy Fund, Inc.

     83,333       $ 1,749,993   



--------------------------------------------------------------------------------

Schedule B – Notice and Contact Information

 

Purchaser

  

Contact Information

ClearBridge Energy MLP Opportunity Fund Inc.   

ClearBridge Advisors, LLC

620 8th Avenue, 47th Floor

New York, New York 10018

Attention: Patrick Collier

pjcollier@clearbridgeadvisors.com

Tel: (212) 805-2505

Attention: Barbara Brooke Manning, Esq.

BBManning@clearbridgeadvisors.com

Tel: (212) 805-2076|

Eagle Income Appreciation II, L.P.

Eagle Income Appreciation Partners, L.P.

  

Eagle Global Advisors

5847 San Felipe, Suite 930

Houston, Texas 77057

Attention: Malcom Day

Tel: (713) 952-3550

Fax: (713) 952-4175

MDay@eagleglobal.com

FAMCO MLP & Energy Income Fund

FAMCO MLP & Energy Infrastructure Fund

Fiduciary/Claymore MLP Opportunity Fund

Nuveen Energy MLP Total Return Fund

Teachers’ Retirement System of Oklahoma

  

FAMCO MLP

8235 Forsyth Boulevard, Suite 700

St. Louis, Missouri 63105

Attention: Quinn Kiley

Tel: (314) 446-6795

Fax: (314) 446-6707

qkiley@famco.com

jcunnane@famcomlp.com

gwestrich@famcomlp.com

Kayne Anderson Energy Development Company

KA First Reserve, LLC

Kayne Anderson Midstream/Energy Fund, Inc.

Kayne Anderson MLP Investment Company

Nationwide Mutual Insurance Company

  

Kayne Anderson Capital Advisors, L.P.

717 Texas, Suite 3100

Houston, Texas 77002

Attention: James Baker

Tel: (713) 655-7371

Fax: (713) 655-7359

jbaker@kaynecapital.com

Kayne Anderson Midstream Institutional Fund, LP

Kayne Anderson MLP Fund, LP

Kayne Anderson Capital Income Partners (QP), LP

Texas Mutual Insurance Company

  

Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars, Second Floor

Los Angeles, California 90067

Attention: David Shladovsky

Tel: (310) 284-6438

Fax: (310) 284-2438

dshladovsky@kaynecapital.com



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

MTP Energy Master Fund Ltd.   

Magnetar Capital LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Attention: Doug Litowitz

Tel: (847) 905-4658

Fax: (847) 905-5685

doug.litowitz@magnetar.com

Salient MLP & Energy Infrastructure Fund, Inc.

Salient Midstream & MLP Fund

  

Salient MLP Fund, L.P.

4265 San Felipe, Suite 800

Houston, Texas 77027

Attention: Salient Capital Advisor LLC - MLP Fund Operations

Tel: (713) 548-2601

Fax: (713) 993-4698

greid@salientpartners.com

tgardner@salientpartners.com

The Northwestern Mutual Life Insurance Company   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Sean Twohig

Telephone: (414) 665-2842

Facsimile: (414) 625-2842

seantwohig@northwesternmutual.com

 

with a copy to:

 

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Stephanie Lyons

Telephone: (414) 665-7461

Facsimile: (414) 625-7461

stephanielyons@northwesternmutual.com

Tortoise Energy Capital Corporation

Tortoise Energy Infrastructure Corporation

Tortoise North American Energy Corporation

Tortoise MLP Fund, Inc.

Tortoise Pipeline & Energy Fund, Inc.

  

Tortoise Capital Advisors, LLC

11550 Ash Street, Suite 300

Leawood, Kansas 66211

Attention: Matt Sallee, Zach Hamel, Eric Gervais

Tel: (913) 981-1020

Fax: (913) 345-2763

msallee@tortoiseadvisors.com

zhamel@tortoiseadvisors.com

eric.gervais@huschblackwell.com



--------------------------------------------------------------------------------

Schedule C Material Subsidiaries

 

Name

  

Jurisdiction of Organization

Central New York Oil and Gas Company, L.L.C.

   New York limited liability company

US Salt, LLC

   Delaware limited liability company

Arlington Storage Company, LLC

   Delaware limited liability company



--------------------------------------------------------------------------------

Exhibit A

Form of Registration Rights Agreement

(See Attached)



--------------------------------------------------------------------------------

Exhibit B

Form of Opinion of Vinson & Elkins L.L.P.

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Unit Purchase Agreement (the “Purchase Agreement”). The
Partnership shall furnish to the Purchasers at the Closing an opinion of
Vinson & Elkins L.L.P., counsel for the Partnership, addressed to the Purchasers
and dated the Closing Date in form satisfactory to the Purchasers, stating that:

(i) Each of the Partnership Entities is validly existing and in good standing
under the laws of its jurisdiction of incorporation or formation. Each of the
Partnership Entities has all requisite power and authority under the laws of its
jurisdiction of incorporation or formation necessary to own its properties and
carry on its business as its business is now being conducted as described in the
Partnership SEC Documents.

(ii) Except as described in the Partnership SEC Documents filed prior to the
date of the Purchase Agreement there are no preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any limited partner interests in the Partnership arising under any agreement
filed with the Commission by the Partnership.

(iii) The Purchased Units to be issued and sold to the Purchasers by the
Partnership pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued in accordance with the terms of the Partnership Agreement, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(iv) Except for the approvals required by the Commission in connection with the
Partnership’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification, filing,
declaration, qualification or registration with, any Governmental Authority is
required for the issuance and sale by the Partnership of the Purchased Units,
the execution, delivery and performance by the Partnership of the Operative
Documents, the NRGY Purchase Agreement, and the Acquisition Agreement or the
consummation of the transactions contemplated by any of such agreements, except
those that have been obtained or as may be required under state securities or
“Blue Sky” laws, as to which we do not express any opinion.

(v) Assuming the accuracy of the representations and warranties of the
Purchasers and the Partnership contained in the Purchase Agreement, the offer,
issuance and sale of the Purchased Units by the Partnership to the Purchasers
solely in the manner contemplated by the Purchase Agreement are exempt from the
registration requirements of the Securities Act; provided that such counsel will
express no opinion as to any subsequent sale.

 

Exhibit B to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

(vi) The Partnership is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(vii) None of the offering, issuance and sale by the Partnership of the
Purchased Units, the execution, delivery and performance of the Operative
Documents, the NRGY Purchase Agreement, or the Acquisition Agreement by the
Partnership or the consummation of the transactions contemplated thereby
conflicts or will conflict with, or results or will result in a breach or
violation of (A) the Partnership Agreement, (B) any agreement filed as an
exhibit to the Partnership’s Registration Statement on Form S-1, No. 333-176445
or any Current Report or Quarterly Report filed thereafter or (C) the Delaware
LP Act or U.S. federal law, which in the case of clauses (B) or (C) would be
reasonably expected to have a Material Adverse Effect; provided, however, that
no opinion is expressed pursuant to this paragraph (viii) with respect to
federal or state securities or anti-fraud statutes, rules or regulations.

(viii) Each of Operative Documents has been duly authorized and validly executed
and delivered by the Partnership and the General Partner, as the case may be,
and constitutes a valid and binding obligation of the Partnership and the
General Partner, as the case may be, enforceable against the Partnership and the
General Partner, as the case may be, in accordance with its terms, except as the
enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.

 

Exhibit B to

Common Unit Purchase Agreement